Citation Nr: 1341325	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased initial rating for status post bilateral breast reduction surgery scars.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brittany Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for residual scars from a bilateral breast reduction surgery, and assigned a 10 percent rating, effective May 12, 2009.  In October 2010, the Veteran filed a Notice of Disagreement.  The RO issued a Statement of the Case in November 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in December 2011.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There is no paperless, electronic VBMS claims file associated with the Veteran's claim.

The issue of entitlement to service connection for depression, to include as secondary to service-connected status post bilateral breast reduction surgery scars, has been raised by the record in the Veteran's February 2010 Notice of Disagreement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In the decision below, the Board grants a higher 20 percent rating for status post bilateral breast reduction surgery scars.  The claim for an initial rating in excess of 20 percent for status post bilateral breast reduction surgery scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A November 2009 VA examination report reveals that the Veteran has 4 painful scars associated with the service-connected status post bilateral breast reduction surgery scars.
CONCLUSION OF LAW

The criteria for a 20 percent rating is warranted for status post bilateral breast reduction surgery scars.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).


ORDER

A 20 percent rating is granted for status post bilateral breast reduction surgery scars.


REMAND

Unfortunately, in order to determine whether a rating in excess of 20 percent is warranted for the service-connected status post bilateral breast reduction surgery scars, additional development of the record is necessary.

The Veteran indicated in a June 2009 statement and a July 2009 Authorization and Consent to Release Information Form that she had an appointment scheduled with her treating VA physician, Dr. J. B., at the Greenville VA Clinic on August 4, 2009.  However, no records were received from this particular appointment.  Therefore, the RO shall request these records.  

Additionally, other relevant ongoing medical records should also be requested. 38 U.S.C.A. 5103(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her scars from her bilateral breast reduction surgery.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  Specifically, the RO shall request any and all records from the Greenville VA clinic where the Veteran has been seeking treatment for her bilateral breast reduction scars, including the report associated with the August 4, 2009 appointment with Dr. B.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records dating since November 2009.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of all the evidence received since the last statement of the case in November 2011.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


